           Case 1:20-cr-00579-RA Document 24 Filed 04/01/21 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 4/1/2021


 UNITED STATES OF AMERICA,
                                                                   No. 20-CR-579 (RA)
                                  v.
                                                                         ORDER
                 Sawtanter Dhaliwal,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

         A status conference is scheduled for Tuesday April 6, 2021 at 10:30

a.m. To access the proceeding, use the following dial-in information:

         Dial-In Number: 888-363-4749

         Access Code: 1015508



SO ORDERED.

Dated:     April 1, 2021
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
